DETAILED ACTION
This office action is response to 12/15/2021. Claims 1-2, 4-12 and 14-20 are amended. Claims 3 and 13 cancelled. Claims 1-2, 4-12 and 14-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 9-10 in Remarks, filed 12/15/2021, with respect to claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spriggs (US 2003/0028269 A1) in view of Discenzo (US 7308322 B1), have been fully considered and are persuasive.  Applicant also file eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-2, 4-12 and 14-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
However, the prior arts of record fail to teach, make obvious, or suggest, a system for performing sensor data analytics for equipment diagnostics, the system comprising: receive an alarm signature for sensed data that is time-stamped to monitor rotary equipment and diagnostic detector signatures; and determine an alarm diagnosis based upon a match between alarm signature and diagnostic detector signatures; and sense the captured alarm signature parameters, time- stamp  captured alarm signature parameters sensed, and provide sensed  information about sensed, timestamped and captured alarm signature parameters, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2, 4-12 and 14-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689